780 F.2d 1020
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)CARLOS E. CHAVIS, Plaintiff-Appellant,v.PERRY M. JOHNSON, DIRECTOR MICHIGAN DEPARTMENT OFCORRECTIONS; DEAN H. MILLS, HEARING OFFICER,MICHIGAN DEPARTMENT OF CORRECTIONS,Defendants-Appellees.
84-1420
United States Court of Appeals, Sixth Circuit.
11/6/85

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  LIVELY, Chief Judge; and MARTIN and JONES, Circuit Judges.


1
Chavis appeals pro se from the district court's judgment dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Chavis' brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Chavis is a prisoner at the state prison in Jackson, Michigan.  The defendants are Michigan Department of Corrections officials.  Chavis alleges that he was strip-searched by prison guards and that a $100 bill was confiscated from his person.  The bill was later forfeited at a hearing, and Chavis received additional punishment for the offense.  He alleges that these punishments constituted a due process violation because the rules governing his offense were not properly promulgated under state law.


3
The district court held that Chavis had failed to state a valid claim because his case raised merely a question of state law that did not rise to the level of a constitutional violation.  Paul v. Davis, 424 U.S. 693, 698-99 (1976).  The court also held that Chavis had received proper due process during the disciplinary hearing procedures.  Wolff v. McDonnell, 418 U.S. 539, 563-7 (1974).  We agree with these conclusions of the district court.


4
In his brief, Chavis argues that it was incorrect for the district court to dismiss his case sua sponte under Tingler v. Marshall, 716 F.2d 1109, 1112 (6th Cir. 1983).  However, it is proper for a district court to dismiss a case sua sponte if the complaint is frivolous under 28 U.S.C. Sec. 1915(d).  Brooks v. Warden Mike Dutton, 751 F.2d 197, 199 (6th Cir. 1985).  Because the complaint in this case was frivolous, it was proper for the district court to sua sponte dismiss the case.


5
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.